Citation Nr: 1718408	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-11 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a May 2011 statement of the case, the RO increased the initial rating to 20 percent.  In October 2016, the Board requested an opinion letter from the Veterans Health Administration (VHA) regarding symptoms associated with Sjogren's syndrome.  Having received the opinion, the matter has now been returned for adjudication.

The Veteran testified before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The RO rated the Veteran's service-connected Sjogren 's syndrome under diagnostic code 7912 for pluriglandular syndrome.  This code requires that VA "[e]valuate [the disease] according to [its] major manifestations."  The RO, however, only evaluated based upon a single manifestation-dry eyes-which it rated according to diagnostic code 6025.  In an opinion received in 2017, a VHA doctor opined that the Veteran's dry mouth with loss of taste, xerosis, pruritus, fatigue, dry eyes, blurred vision, swollen glands, erectile dysfunction and skin burns were manifestations of the Veteran's Sjogren's Syndrome.  The doctor further opined that arthralgia and arthritis can also be a manifestation of Sjogren's syndrome, but did not opine on whether or not they were in this case.  

The opinion of the VHA physician is probative and persuasive.  The Sjögren's Syndrome clearly manifests with symptoms of dry mouth with loss of taste, xerosis, pruritus, fatigue, dry eyes, blurred vision, swollen glands, erectile dysfunction,  arthralgia, arthritis, and skin burns.  However, there is insufficient medical evidence to determine the appropriate ratings for all the manifestations.  

Accordingly, the RO shall schedule the necessary VA examinations to determine the level of disability caused by these manifestations to come to an overall disability rating.  The RO shall consider the Veteran's dry mouth with loss of taste, xerosis, pruritus, fatigue, dry eyes, blurred vision, swollen glands, erectile dysfunction, skin burns and arthralgia/arthritis to be manifestations of Sjogren 's syndrome.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for any necessary examinations with appropriate medical professionals to determine the nature and severity of the Veteran's dry mouth with loss of taste, xerosis, pruritus, fatigue, dry eyes, blurred vision, swollen glands, erectile dysfunction, skin burns and arthralgia/arthritis.  The examiner should be sent a copy of the Veteran's claim folder and should perform any examinations necessary to determine the extent of disability that each manifestation causes.  The examiner need not comment on the etiology of any of the manifestations, only the extent of the disability.

2. After completion of the above, readjudicate the Veteran's claims.  In readjudicating, the RO should consider the appropriateness of schedular and extraschedular ratings for the Veteran.  As erectile dysfunction is at issue, the RO should also consider the applicability of special monthly compensation for loss of a creative organ.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




